DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Applicant’s election of invention II in the reply filed on 5/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 19 is objected to because of the following informalities:
in claim 19, line 8: the comma after “includes” should be a colon.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 17 recites “he or she” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a person” of claim 17, line 2.  If they are the same, “he or she” in line 4 should be “the person”.  If they are different or related, the relationship among “he”, “she”, and “a person” should be made clear.
Claim 17 recites “similar demographics to the person” in line 6, which contains the relative term “similar” which renders the claim indefinite.  The term “similar demographics” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not describe what is meant by similar demographics, what demographics are being referred to, or how close to these demographics one must be so as to be considered similar.  
Claim 17 recites “substantially greater than” in lines 7-8, which contains the relative term “substantially” which renders the claim indefinite.  The term “substantially greater than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification at page 4 discloses: “The terms ‘generally’ and ‘substantially,’ as used in this specification and appended claims, mean mostly, or for the most part.”  However, this definition does not provide clarity to “substantially greater than” since “mostly greater than” or “for the most part, greater than” merely uses awkward relative language to explain the expression.  Relative language cannot be used to clarify relative language. 

Claim 19 recites “the bite force sensor” in line 4, but it is not clear if this recitation is the same as, related to, or different from “a bite force sensor assembly” of claim 17, line 2.  If they are the same, “the bite force sensor” of claim 19 should be “the bite force sensor assembly”.  If they are different or related, the relationship between these two recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for the term “the bite force sensor” in line 4 and it is not clear how this element relates to the rest of the elements of the claimed method.
Claim 19 recites “bite force data” in line 6 and “the bite force data” in line 8, but it is not clear if these recitations are the same as, related to, or different from “a maximum bite force” of claim 17, line 3.  If they are the same, “bite force data” in line 6 and “the bite force data” in line 8 should be “the maximum bite force”.  If they are different or related, their relationship should be made clear.
Claim 19 recites “the bit force device” in line 6, but it is not clear if this recitation is the same as, related to, or different from “a bite force sensor assembly” of claim 17, line 2 and/or “the bit force device” in claim 19, line 6.  Clarification is required and the relationship among these three recitations should be made clear.  Also, if “the bit force device” in line 6 is different, there is insufficient antecedent basis for the term “the bit force device” in line 6 and it is not clear how this element relates to the rest of the elements of the claimed method.
Claim 19 recites “using the bite force data to calculate the maximum bite force” in line 8, but this recitation states that the maximum bite force is calculated as part of the comparing step while claim 17, lines 3-4 recites that the maximum bite force is measured before the comparing step.  This contradiction renders claim 19 indefinite. 

Claim 19 recites “maximum bite force ” in line 10, but it is not clear if this recitation is the same as, related to, or different from “a maximum bite force” of claim 17, line 3.  If they are the same, “maximum bite force ” in claim 19, line 10 should be “the maximum bite force ”.  If they are different or related, their relationship should be made clear and they should be distinguished from each other.
Claim 20 recites “said bite force device” in line 1, but it is not clear if this recitation is the same as, related to, or different from “a bite force sensor assembly” of claim 17, line 2.  If they are the same, “said bite force device” of claim 20 should be “the bite force sensor assembly”.  If they are different or related, the relationship between these two recitations should be made clear.  Also, if they are different, there is insufficient antecedent basis for the term “said bite force device” in line 1 and it is not clear how this element relates to the rest of the elements of the claimed method.
Claim 20 recites “the maximum bite force value” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a maximum bite force” of claim 17, line 3.  If they are the same, “the maximum bite force value” in claim 20, line 2 should be “the maximum bite force”.  If they are different or related, their relationship should be made clear.  Relatedly, claim 20 provides “wherein the processor calculates the maximum bite force value” in lines 1-2, but clear 17 recites “measuring a maximum bite force” in line 3.  If “the maximum bite force value” in claim 20, line 2 and “a maximum bite force” of claim 17, line 3 are the same, it is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the article “Limits of human bite strength” (Gibbs), in view of “Effects of Bruxism on the Maximum Bite Force” (Todić), and further in view of U.S. Patent Application Publication No. 2006/0241510 (Halperin), and further in view of U.S. Patent Application Publication No. 2013/0197374 (Cobain).
Gibbs teaches the measurement of the maximum bite force (MBF) at the molars of subjects (see Method on page 226 of Gibbs) and that bite strength in some bruxer-clenchers are six times higher than the bite strength in non-bruxers (see Conclusions on page 228 of Gibbs).   Todić teaches that the MBF can be used to diagnose bruxism (abstract on page 138 and Disscusion (sic) on pages 141-142 of Todić).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the MBF of a subject so as to determine bruxism since it can help monitor and diagnoses bruxism in patients.  Halperin discloses that comparisons between measurements and a population average are used to determine a condition (paragraph 0656 of Halperin).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make 
Todić further teaches that measurement of the MBF is different between men and woman (see Results and Disscusion (sic) on pages 141-142 of Todić).  Further, Todić teaches that MBF is significantly higher in people with bruxism compared with those without it while taking into account the gender difference (see Disscusion (sic) and Tables 3-4 on pages 142 of Todić).  Cobain teaches that population averages can be broken down by gender (paragraphs 0023-0028 and 0029-0034 of Cobain).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have different population averages of MBF for different genders since MBF is different between men and woman and it would result in a more accurate diagnosis.
Gibbs teaches that bite strength in some bruxer-clenchers are six times higher than the bite strength in non-bruxers (see Conclusions on page 228 of Gibbs) and Todić teaches that MBF is significantly higher in people with bruxism compared with those without it while taking into account the gender difference (see Disscusion (sic) on page 142 and Tables 3 and 4 of Todić).  From these teachings, Gibbs and Todić suggest that the amount of MBF of the subject with a given gender having bruxism is significantly higher than the average MBF for the population of the same gender. The selections of the threshold amounts above the average MBF for a given gender population to determine bruxism, such as six times suggested by Gibbs or the numbers suggested by Todić, is up to the designer based on desired accuracy.  As such, the threshold amounts above the average MBF for a given gender population to determine bruxism are results-effective variables that would have been optimized through routine experimentation based on the 
With respect to claim 17, the combination teaches or suggests a method of diagnosing and treating bruxism, the method comprising: 
placing a bite force sensor assembly between upper and lower molars of a person (placing the sensor of Gibbs at the molars of the person; see Method and Results on pages 226-227 of Gibbs);
measuring a maximum bite force for the person by having the person bite down on the sensor assembly as hard as he or she can (measuring the MBF; see Method, Results, and Discussion on pages 226-228 of Gibbs); 
comparing the maximum bite force of the person with an average maximum bite force value of a predetermined population having similar demographics to the person (comparing the MBF measurement of the person with the population average of the MBF for the same gender as the person); and 
based on the comparison wherein the maximum bite force of the person is substantially greater than the average maximum bite force value providing a diagnosis of bruxism (the diagnosis of bruxism based on the thresholds amounts determined by optimization). 

18 is rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, in view of Todić, and Halperin, and further in view of Cobain, and further in view of the article “Current Treatments of Bruxism (Guaita).
The combination teaches the diagnosis of bruxism.  Guaita teaches treatments for bruxism and their effects upon a patient with bruxism by re-measuring for bruxism after treatment to check effectiveness (see pages 3-9 of Guaita).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to carry out the step for treating the person for bruxism, and repeating said measuring and said comparing to determine effectiveness of the treatment, as suggested by Guaita so as to attempt to improve the patient’s bruxism condition.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, in view of Todić, and Halperin, and further in view of Cobain, and further in view of U.S. Patent Application Publication No. 2015/0305671 (Yoon).
The combination teaches the use of a sensor and computations to determine bruxism from the sensor information.  Yoon teaches that such arrangements involve the sensor being connected to electronic processing circuitry and an external processing unit so as to receive the sensor information and perform the computations (FIG. 7 and paragraphs 0028-0034 of Yoon).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electronic processing circuitry and the external processing unit of Yoon with the sensor of Gibbs so as to automatically receive the sensor information and perform the computations as well as provide a mechanism to input the gender information of the subject 
With respect to claim 19, the combination teaches or suggests inputting demographic information for the person (the input of gender information is suggested by paragraphs 0071 and 0156 of Cobain) into a computing device having a processor, memory, date storage and at least one input (the external processing unit 106 and/or the electronic processing circuitry 606 of Yoon); operatively coupling the bite force sensor to the computing device through the at least one input (see the above 103 analysis regarding coupling the sensor of Gibbs to the external processing unit 106 and/or the electronic processing circuitry 606 of Yoon); and the computing device receiving bite force data from the bit force device (receiving the sensor data from the sensor of Gibbs); wherein said comparing the maximum bite force of the person is performed on the computing device and includes, (i) using the bite force data to calculate the maximum bite force (determining the MBF of the person), (ii) looking up the average maximum bite force value in a database stored in the data storage (choosing the correct threshold based on gender); and (iii) determining the difference between maximum bite force and the average maximum bite force value (determining if MBF is above or below the relevant threshold). 
With respect to claim 20, the combination teaches or suggests that said bite force device includes a processor (the external processing unit 106 and/or the electronic processing circuitry 606 of Yoon) and wherein the processor calculates the maximum bite force value (determining the MBF of the person).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791